IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-49,610-13


          IN RE PENNY CLARKSTON, SMITH COUNTY DISTRICT CLERK
                               Respondent


       ORDER TO SHOW CAUSE AND FILE RESPONSE IN IN RE WILLIAMS
                      IN CAUSE NO. 241-1607-14-A
                        FROM SMITH COUNTY


       Per curiam.

                                            ORDER

       On February 13, 2019, this Court ordered Respondent, the District Clerk of Smith County,

to state whether Gayland Decloyce Williams had attempted to file a motion to “correct clerical error”

in cause number 241-1607-14-A, and whether Respondent had filed such motion. Respondent was

ordered to respond within thirty days from the date of the order. On June 19, 2019 and December

2, 2020, we reminded Respondent by letter that we had not received a response. As of today, we have

not received a response.

       Therefore, Respondent shall show cause why she should not be held in contempt and

punished by this Court for failing to respond to this Court’s order. Within thirty days from the date
of this order, Respondent shall state by sworn affidavit(s) why she should not be held in contempt

and punished.

       The Clerk of this Court shall issue a Notice to Show Cause and File Response that will

accompany this order.



Filed: April 6, 2022
Do not publish